Citation Nr: 0032657	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for back disability.

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends that his current back and bilateral eye 
disabilities are due to service injuries.  The RO denied 
these claims as not well grounded.  During the pendency of 
the appellant's appeal but after the case was forwarded to 
the Board, the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the RO has obtained a copy of the 
available post-service medical evidence identified by the 
veteran but it has not provided the veteran with a VA 
examination to determine the nature and etiology of either of 
his claimed disabilities.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to either of his claims.  With 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file any 
identified medical records that have not 
been obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
him to submit copies of the outstanding 
records.

3.  The RO should also request that the 
veteran submit evidence, such as 
statements from people who knew him in 
service, that may corroborate his 
assertions regarding the service injury 
of his eyes as a result of being 
accidentally sprayed with a fire 
extinguisher.    

4.  The RO should also request the 
veteran to provide evidence, such as 
statements from persons who have known 
him since service, which may serve to 
corroborate the presence of pertinent 
symptoms since the veteran's discharge 
from service.  

5.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disability and bilateral eye 
disability.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by each 
examiner.  

Based upon the examination results 
and the review of the claims folder, 
the eye examiner should provide an 
opinion as to whether it is at least 
as likely as not that the veteran 
has any eye disorder due to disease 
or injury and if so, whether it is 
at least as likely as not that such 
disorder is etiologically related to 
service.  The rationale for the 
opinion should also be provided.

Based upon the examination results 
and a review of the claims folder, 
the back examiner should provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present back disability is 
etiologically related to service.  
The rationale for the opinion should 
also be provided.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000. 

7.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for back and bilateral eye disabilities.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and afford the veteran 
and his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



